DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 16 February 2022, which papers have been made of record.
Claims 1-20 are currently presented for examination.  By this paper, claims 17-19 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Election/Restrictions
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 and 20, drawn to an apparatus, classified in CPC H01R43/042.
II. Claims 17-19, drawn to an apparatus, classified in CPC H01R43/042.
Inventions of Groups I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2008/0216543 to Hamm et al. (hereinafter ”Hamm”).
Regarding claim 20, Hamm discloses a press device, comprising: a press ring (50; see Fig. 5) for pressing together tubular workpieces in between, wherein the press ring comprises a first and second receiving section for receiving a first and a second engagement section of a jawed tool (at 54a, opposing engagement section not shown in Fig. 5, visible in Fig. 3), respectively; and wherein a first and second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6-16
Claims 1-2, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2008/0216543 to Hamm et al. (hereinafter ”Hamm”).
Regarding claim 1, Hamm discloses a press device, comprising: a press ring (50; see Fig. 5) for pressing together tubular workpieces in between, wherein the press ring comprises a first and second receiving section for receiving a first and a second engagement section of a jawed tool (at 54a, opposing engagement section not shown in Fig. 5), respectively; and wherein a first and second surface of the first and the second receiving section, respectively, contact the first and the second engagement section (see 
Hamm does not explicitly disclose that each radius of curvature of the first and the second contact surface is larger than half a width, measured perpendicular to an axis of curvature, of the respective first and second contact surface.  However, the MPEP teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)(A)). In the event that the radius of curvature shown in Figure 5 is not three times the width of the contact portion a 43, the examiner nevertheless takes the position that there is no evidence on the record that the claimed device would behave differently than the jawed device taught by Hamm.
Thus, Hamm teaches the limitations of claim 1.
Regarding claim 2, Hamm teaches the limitations of claim 1, and further Hamm teaches that the first and the second contact surface (at 42) are rectangular in a projection into an x-y plane (see Fig. 4; in projection into the page, cross section appears to be rectangular) and comprise a first convex surface curved around an axis parallel to the z-axis at the proximal end and a second convex surface curved around an axis parallel to the z-axis only at a proximal end of the first and the second contact surface (see Fig. 4).
Regarding claim 4, Hamm teaches the limitations of claim 1, and further Hamm teaches that the first and the second contact surface (at 42) are rectangular in a projection into an x-z plane and comprise one overall convex surface curved around an axis parallel to the z-axis (see Fig. 4; surfaces appear rectangular projected into the page, curved about axis into the page).
Regarding claim 6, Hamm teaches the limitations of claim 1, and further Hamm teaches that the first and the second contact surface (at 42, 43) are further continuously linear in a z-direction (see Fig. 4; surfaces have a planar face).
Regarding claim 7, Hamm teaches the limitations of claim 1, and further Hamm teaches that the first and the second contact surface are curved around an axis parallel to the x-axis (see Fig. 4; if x-axis is into the page, curve is about that axis).
Regarding claim 8, Hamm teaches the limitations of claim 1. Hamm does not explicitly disclose that the radius of curvature of the first and the second contact surface is larger than twice the width, measured perpendicular to the axis of curvature of the respective first and second contact surface.  However, the MPEP teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)(A)). In the event that the radius of curvature shown in Figures 4 and 5 does not teach the claimed limitation, the examiner nevertheless takes the position that there is no evidence on the record that the claimed device would behave differently than the jawed device taught by Hamm.
Regarding claim 9, Hamm teaches the limitations of claim 8.  Hamm does not explicitly disclose that that the radius of curvature of the first and second contact surface is larger than three-times the 
Regarding claim 10, Hamm teaches the limitations of claim 9.  Hamm does not explicitly disclose that the radius of curvature of the first and the second contact surface is larger than five times the width measured perpendicular to the axis of curvature of the respective first and second contact surface. Further, the MPEP teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)(A)). In the event that the radius of curvature shown in Figures 4 and 5 is not five times the width of the contact surface at the planar portion, the examiner nevertheless takes the position that there is no evidence on the record that the claimed device would behave differently than the jawed device taught by Hamm.
Regarding claim 11, Hamm teaches the limitations of claim 1, and further Hamm teaches that the radius of curvature of the first and the second contact surface is constant (see Fig. 4; curves of 42 and 43 appear to be constant).
Regarding claim 12, Hamm teaches the limitations of claim 1, and further Hamm teaches that the first and the second contact surface (at 42, 43) comprise a smooth surface 
Regarding claim 13, Hamm teaches the limitations of claim 1, and further Hamm teaches a first and a second connecting member (see Fig. 12; equivalent bracket member including pivot pins 122a, 122b shown in Fig. 4; there appear to be at least two such brackets connecting the jaws) for connecting the first and the second press jaw (see Fig. 4; jaw members connected by brackets); wherein the first and the second press jaw are pivotally affixed to the first and the second connecting member (via pivot pins, unnumbered in Fig. 4, equivalent to pins 124).
Regarding claim 14, Hamm teaches the limitations of claim 13, and further Hamm teaches that the first and the second connecting member are arranged at opposite sides of the first and the second press jaw (see Fig. 4 and 12; there appear to be two brackets on opposed sides of the jaws)
Regarding claim 15, Hamm teaches the limitations of claim 13, and further Hamm teaches that the first and the second connecting member (brackets) comprise at least two holes (corresponding to pins 124, unnumbered in Fig. 4) for inserting bolts (pins 124) by which the first and the second press jaw are pivotally affixed to the first and second connecting member (see Fig. 4).
Regarding claim 16, Hamm teaches the limitations of claim 13, and further Hamm teaches that the first and the second connecting member comprise a hole (unnumbered hole, see Fig. 4) for connecting the press jaws to a press tool (jaws shown connected to tool 12; see Fig. 3).
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see Response, filed 16 February 2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The Rejection of 26 November 2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments, see Response, filed 16 February 2022, with respect to the rejection(s) of claims 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hamm.
Claims 1-16 were previously rejected over the combination of Kidd and Nghiem.
Applicant asserts that the combination fails to teach that the jaws include contact surfaces having convex surfaces which oppose each other.
The examiner has presented a new rejection in view of Hamm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/26/2022